Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 6/9/2022. With the amendments, claims 1-3, 6, 8-13, 16, and 18-23 remain pending.  Claims 1, 6, 8, 10, 13, 16, 18, and 19 are amended. Claims 20-23 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/9/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-3, 6, 8-13, 16, and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a transducer for converting between electrical energy and mechanical energy, comprising:
a stator comprising a coil winding; and 
a busbar comprising a base portion having an annular shape and a connection terminal extending from an outer circumference of the base portion in a direction towards the stator relative to the base portion;
wherein the connection terminal is connected to a first end of the coil winding, and the busbar and the stator are aligned in an axial direction of the stator,
wherein the connection terminal comprises a first notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion, and the first end of the coil winding is connected to the connection terminal via the first notch,
wherein the connection terminal further comprises a first tongue portion formed by the first notch, and the first end of the coil winding is in contact with and connected to the connection terminal based on the first tongue portion partially surrounding the first end of the coil winding, and wherein the connection terminal further comprises a second tongue portion formed by a second notch, and a second end of the coil winding is in contact with and connected to the connection terminal based on the second tongue portion partially surrounding the second end of the coil winding.
The examiner rejected the original version of claim 1 in view of Tategata et al. (U. S. Patent 10,998,789). The applicant has amended claim 1 with features from claim 7 and intervening claims 4 and 5, the combination of which was considered to be non-obvious with respect to the closest related prior art. The applicant’s citation of further features include further details about how the notch on the terminal receives the wire and mounts to the wire, and distinguishes over Tategata et al.  The connector by the inventor now cites two notches on two tongue portions that mount to two adjacent wires.  
This distinguishing feature is supportively illustrated with respect to figure 4, with respect to items 311, 321 and 331. These connectors form a unique mechanism for attaching wires together from adjacent coils, connecting the coils together and to the bus bar. Claim 1 is considered novel and non-obvious with respect to the closest related prior art. Also, claim 7 was considered allowable, but objected. With the amendments the reasons for allowability applied to original claim 7, now applies as the reasons for allowability of claim 1. 
Claims 2-3, 6, 8, 9 and 12 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 10 is allowable for transducer for converting between electrical energy and mechanical energy, comprising: 
a stator comprising a coil winding; and 
a busbar comprising a base portion having an annular shape and a connection terminal extending from an outer circumference of the base portion in a direction towards the stator relative to the base portion, wherein the connection terminal is connected to a first end of the coil winding, and the busbar and the stator are aligned in an axial direction of the stator, 
wherein the connection terminal comprises a first notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion, and the first end of the coil winding is connected to the connection terminal via the first notch, 
wherein the connection terminal further comprises a second notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion and parallel to the first notch, and a second end of the coil winding is connected to the connection terminal via the second notch.
Claim 10 was originally considered to be allowable, but objected as dependent on rejected claims 4 and 1.  Claim 10 now incorporates the subject matter of the original claims 1 and 4 and overcomes the objection.  The reason applied for the reasons for allowability of original claim 10, now applies as reasons for allowance of amended claim 10.
Claim 11 and 20-22 are allowable for dependence on the allowable independent claim 10 and for the citation of further distinguishing subject matter. 
Claim 13 is allowable for a busbar of a transducer comprising: 
a base portion having an annular shape; and 
a connection terminal extending from an outer circumference of the base portion in a direction towards a stator of the transducer relative to the base portion; wherein the connection terminal is configured to accept a first end of a coil winding of the stator,
wherein the connection terminal comprises a first notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion, and the first end of the coil winding is configured to be connected to the connection terminal via the first notch,
wherein the connection terminal further comprises a first tongue portion formed by the first notch, and the first end of the coil winding is configured to be in contact with and connected to the connection terminal based on the first tongue portion partially surrounding the first end of the coil winding,
wherein the connection terminal further comprises a second tongue portion formed by a second notch, and a second end of the coil winding is configured to be in contact with and connected to the connection terminal based on the second tongue portion partially surrounding the second end of the coil winding.
Claim 16 is allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 18 was originally considered to be allowable, but objected as dependent on rejected claims 14 and 13.  Claim 18 now incorporates the subject matter of the original claims 14 and 13 and overcomes the objection.  The reason applied for the reasons for allowability of original claim 18, now applies as reasons for allowance of amended claim 18.
Claim 23 are allowable for dependence on the allowable independent claim 18 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 14, 2022